Citation Nr: 1647564	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-10 639	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD). 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The statement of the case also listed the matter of service connection for bilateral shoulder disability.  The Veteran did not appeal this matter and it is not currently before the Board.  See 38 C.F.R. § 20.200 (2015) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  In January 2013, the RO issued a rating decision granting service connection and assigned a 10 percent disability rating for a left knee disability, effective September 15, 2011, which had previously been on appeal after being denied by the RO's January 2012 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1997).

In March 2014, the Veteran presented sworn testimony during a personal hearing in Reno, Nevada, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2015, the Board remanded this claim to obtain etiology opinions regarding the diagnosis of adjustment, anxiety, and depression disorders.  In an August 2015 VA addendum opinion, the VA psychologist stated that it appeared that any psychiatric disability exhibited during the course of the claim was not likely to have had an onset during his active military service or otherwise related to his military service.  Although the psychologist noted the findings in the Veteran's previous examinations and treatment records and that the Veteran had not met the criteria for a PTSD at those times, the examiner did not address the diagnosis of PTSD in 2015 VA treatment records.  Notably, the 2011 and 2012 VA examiners concluded that although the Veteran met some of the criteria for PTSD diagnosis, it was unclear whether his ability to cope or inability to recall his experience in Vietnam was due to his alcohol abuse and that he may meet the diagnostic criteria after maintaining a period of sobriety. 

Accordingly, a remand is warranted for a VA addendum opinion to address these deficiencies, and provide rationale for the opinions reached, as requested by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the matter is being remanded, updated VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since June 2015.

2. Obtain all treatment records from the Reno Vet Center since September 2015.

3. Obtain an addendum to the August 2015 VA addendum opinion, preferably from the original author.  If the original author is no longer available to provide the requested opinions, another equally qualified VA examiner shall provide the necessary additional opinions.  The need for an additional examination of the Veteran is left to the discretion of the examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Based on the examination and review of the record, the examiner should address the following: 

Does the Veteran have PTSD pursuant to DSM-IV criteria?  If so, the examiner should identify the specific stressors upon which the diagnosis is based and whether the Veteran's symptoms are related to the claimed stressor(s). 

In formulating the above opinions, the opinion provider should specifically acknowledge and comment on any PTSD diagnosed since the September 2011 claim (to include the assessments of PTSD noted in 2015 VA treatment records).

The examiner should provide a complete rationale for any opinion given; including discussion of any evidence contrary to the opinion arrived at by the examiner.  If additional testing/examination is necessary, it should be scheduled.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4.  Thereafter, the issue on appeal must be readjudicated.  If a benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

No action is required of the Veteran until he is notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


